id office uilc cca_2009012708491842 ------------ number release date from --------------------- sent tuesday date am to ----------------------- cc ------------------------------------------------------------------------------------------------------------------------ subject re action response due february tei liaison meetings ---------------------------- ------------------- ------ attached are some slides probably more than you need if you'd like we could try to brainstorm what might be likely q's tei folk might raise perhaps at the same time that is set up for our call re dc transfer_pricing conference let me know regards ---------- attachment current developments in transfer_pricing transfer_pricing goal - arm’s length compensation_for offshore transfer of intangible value however effected fully developed intangibles by license sale embedded in services by incorp reorg sec_1_482-4 thru -6 sec_1_482-2 -9t sec_367 sec_1_367_d_-1t goal - arm’s length compensation_for offshore transfer of intangible value however effected intangibles in process contract r d jv arrangements r d cost sharing sec_1_482-2 -9t sec_1_482-4 thru -6 -9t sec_1_482-7t cost sharing background income_method and other specified methods commensurate with income cwi comparability synergy aggregation nonconforming arrangements transition_rules cost sharing scenarios crown jewel product platform intangibles us operations r d us operating_intangibles - mfg process - mktg eg usgwgcv foreign operations early stage - cash_box - no intangibles mature stage - cash_box - foreign operating_intangibles mfg process mktg eg fgwgcv income_method determines the buy-in or pct as net present_value of expected income ceded to the cost sharing licensee projections for window period - eg r d costs sales cogs other operating_expenses terminal growth rate beyond the projection window risky discount rates including betas etc returns to routine functions arm’s length range - generated based on variable market-based input parameters pre- post-tax adjustments conversion among different payment forms - fixed lump sum royalty contingent on sales or profits etc other specified methods residual_profit_split method acquisition_price_method market_capitalization_method cwi periodic adjustments cwi triggered if actual results diverge from projected results by a factor of reduced from a factor of under the prop regs cwi periodic adjustments effectively revalue the buy-in as of the time of the irs examination as an antidote to information asymmetry to reconcile with the arm's length standard a taxpayer may prove out of cwi periodic adjustments - show to the satisfaction of the commissioner that outsized returns were the result of factors beyond the taxpayer's control and not reasonably expected at the time of the transfer - apa sec_482 generally sets prices by reference to comparable uncontrolled transactions cuts csas typically cover all the crown jewels for the long term comparability thus tend not to be any cuts synergy aggregation patent pool paradox controversial cases tend to involve interrelated nonroutine contributions such as - crown jewel platform intangible plus - expert r d team plus - marketing manufacturing process and other operating contributions - income_method is a full value method carve-out for goodwill going concern or so-called business opportunity - foreign startup cannot have much goodwill - functional whole must be valued in the aggregate nonconforming arrangements nonconforming arrangements -including partnerships - not subject_to sec_1_482-7t but reglets under sec_1_482-4t transfers of intangibles and sec_1_482-9t services provide that those provisions require consideration of the principles methods comparability and such arrangements are subjected to a similar analysis adjusted appropriately reliability considerations set forth in sec_1_482-7t transition_rules they conform with the requirements by generally old csas will be deemed to meet the requirements of the temp regs provided for this purpose certain temp_reg requirements do not apply to old csas special rule for cwi temp_reg cwi rules do not apply to a pct under an old csa unless - the pct occurs after the date of a material_change in the scope of the csa from its scope on services simplified cost method other specified methods for risky services contingent payment arrangements imputation of contractual terms based upon economic_substance sunset in date services cost method specified covered services rev_proc - rev_proc low-margin covered services shared services arrangements business judgment excluded services total services costs stock-based comp benefit competent_authority transitional year - notice_2007_5 one-year grandfather of b subject_to business judgment rule services cost method is elective scm documentation need not be generated contemporaneously shared services arrangements possible for non-scm services under robust generally applicable rules taxpayer’s have a couple years under belt working with temp regs back office scm - experience ways to improve user-friendliness taxpayer’s experience specified covered services rp shared services arrangements benefit rules timing - sunset in date
